Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 – 14, 31 – 42, 55 and 56 are allowable over prior art of record. The prior art of record failed to teach, alone or in combination, a wireless device, the wireless device being provided with different beam indications for reception of at least a first signal and a second signal, the wireless device comprising: processing circuitry configured to receive, from the network node, the first signal of a first signal type on a beam indicated by one of the beam indications, the first signal type having a higher priority than a second signal type of the second signal, receiving, from the network node, the first signal of the first signal type on the beam indicated by one of the beam indications corresponds to receiving only the first signal of the first signal type having the higher priority if the wireless device is provided with the different beam indications at the same time, and receiving the first signal of the first signal type on the beam indicated by one of the beam indications corresponds to monitoring at least one resource associated with the first signal while refraining from monitoring at least one resource associated with the second signal as claimed in independent claim 1 and similarly claimed in independent claims 2, 31, 32, 55 and 56. Therefore, claims 1 – 14, 31 – 42, 55 and 56 are novel and non-obvious over prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAISON . JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/Primary Examiner, Art Unit 2633